MR. JUSTICE CLARK, dissenting: I am constrained to dissent for two reasons. First, the majority has misapplied section 8(a) as it existed in 1971. The claimant personally obtained medical services and the respondent should not be compelled to pay for them. Second, the majority has made assumptions which are not only unsupported by the evidence but also do not lead to the conclusions the majority has drawn. As the majority correctly points out, the law in effect at the pertinent time stated that an employee who elected “to secure his own physician, surgeon and hospital services,” without notice to his employer, so elected at his own expense (Ill. Rev. Stat. 1971, ch. 48, par. 138.8(a)). We clearly explained the requirements in Health & Hospital Governing Com. v. Industrial Com. (1978), 72 Ill. 2d 263, 272-73: “Under the law as it stands without the amendment, an employee may recover medical expenses for personaUy obtained services if the treatment is necessary and the employer was aware of such treatment. (Bell & Gossett Co. v. Industrial Com. (1972), 53 Ill. 2d 144, 150-51; Barricks Corp. v. Industrial Com. (1969), 44 Ill. 2d 9, 14; Quaker Oats Co. v. Industrial Com. (1953), 414 Ill. 326, 338.) The employee must make a claim upon the employer for medical services, and the claim must be sufficient to apprise the employer of the employee’s desire for treatment and to allow the employer the opportunity to provide such treatment. (Barricks Corp. v. Industrial Com. (1969), 44 Ill. 2d 9, 14; American Distilling Co. v. Industrial Com. (1968), 40 Ill. 2d 350, 352.) Where the employee justifiably concludes that the employer has disclaimed responsibility for medical care and seeks treatment elsewhere, that will not be deemed a decision to ‘elect to secure his own physician, surgeon and hospital services at his own expense’ (Ill. Rev. Stat. 1973, ch. 48, par. 138.8(a)) within the meaning of the Act. Barricks Corp. v. Industrial Com. (1969), 44 Ill. 2d 9, 14; Jewel Tea Co. v. Industrial Com. (1968), 39 Ill. 2d 180, 183-84.” While it is true that the claimant sent the bills to the respondent after medical services had been rendered, that could hardly be deemed to be compliance with the statute. The crucial point is that the claimant did not make a claim for medical services prior to obtaining them in 1977, and he did not afford the respondent any opportunity to provide such treatment. Furthermore, since he did not make a claim upon the respondent, the claimant could not possibly be justified in concluding that the respondent disclaimed responsibility for his medical care. Moreover, since the claimant’s injury occurred in 1971 and he was not employed by the respondent when, six years later, he sought medical services, it is difficult to understand how any knowledge by the employer could be inferred. Therefore, the claimant made the election to seek his own medical services and must bear the cost himself. I also disagree with the unsupported conclusions the majority draws from the evidence. The majority misunderstands a significant fact in discussing Dr. Roulhac’s report. The majority finds that the Commission could infer— from the facts that the record contains no bill from Dr. Roulhac and that the report spoke of “re-evaluation” of the claimant, and from the range and extent of the report and the “guarded” testimony of respondent’s manager of workmen’s compensation — that Dr. Roulhac was acting on behalf of the respondent and had not been engaged by Horn as his personal physician. I am unclear whether the majority discusses Dr. Roulhac’s role in the case because it assumes either that Dr. Roulhac somehow acted as a representative of the respondent or that Dr. Roulhac’s participation in the case was due somehow to a connection to Dr. Gregory. In either event, there is no evidence to support such an assumption. First of all, it is a puzzle how the fact that no bill to any person from Dr. Roulhac was admitted into evidence signifies that Dr. Roulhac acted on behalf of respondent. Also, the fact that Dr. Roulhac speaks of re-evaluation of the claimant in his March 17, 1978, report does not establish in any clear or logical manner the inference that the respondent was privy to a prior evaluation or that a prior evaluation, if any existed, took place before the claimant’s surgery in April 1977. Next, the range and extent of the report merely indicate that, as of the late date of March 1978, the respondent had obtained knowledge of the insertion of a penile prosthesis. It is advance notice (which is conceded not to have existed (81 Ill. 2d at 342)), which is required by section 8(a), not notice of the need for medical services 11 months after they have been rendered. Finally, the majority speaks of Treadwell’s “guarded testimony.” The majority states: “Treadwell was asked a few questions on cross-examination in an unsuccessful attempt to ascertain what role was played by the respondent in Dr. Roulhac’s examination of Horn. Treadwell stated that he had not arranged for the examination, and that he did not know who had. *** [H]e stopped short of testifying [i.e., he did not testify] that the respondent had not instituted a program of examining Horn” periodically to determine the condition of his back and leg. (81 Ill. 2d at 343.) It seems to me that to say Treadwell’s testimony was guarded is somewhat of an exaggeration. In reality, Treadwell merely testified that the respondent had no advance notice of claimant’s need for medical services in 1977, that he did not order an examination by Dr. Roulhac in 1978, and that he did not know who might have, although the respondent did sometimes refer patients to Dr. Roulhac; finally, Treadwell did not state that the respondent had not re-examined the claimant periodically concerning his back and leg. How any of the foregoing negative factors — or, more properly, inferential leaps — can lead one to the conclusion that Dr. Roulhac acted on behalf of the respondent is beyond my comprehension. Also, even assuming Dr. Roulhac did act for the respondent, his report, even if “re-evaluative,” in no way indicates that the respondent had notice prior to April 1977, when the surgery was performed. In short, there is no explanation from the majority as to how Dr. Roulhac’s knowledge, even if one accepts the inplausible conclusion that it is imputable to the respondent, reflected in a report written 11 months after the claimant’s surgery, is able to support the inference that the respondent knew of the surgery prior to its transpiring. Such a conclusion is especially difficult to accept since the opinion concedes that the respondent had no advance knowledge of the surgery. (81 Ill. 2d at 342.) This central contradiction compels me to dissent.